KRAVITCH, Circuit Judge,
concurring in part and concurring in the judgment:
I join the court’s opinion insofar as it relates to the issue of inadequate screening and supervision. I do not join that portion of the opinion rejecting plaintiffs’ claims regarding the horizontal pipes in Tittle’s and Harrell’s cells. The majority today announces a per se rule: “Deliberate indifference, in the context of a jail suicide case, is [solely] a question of whether a defendant was deliberately indifferent to an individual’s mental condition and the likely consequences of that condition.” Ante, at 1539. Hence, deliberate indifference to a dangerous jail condition that invited and facilitated the decedent’s suicide cannot itself form the basis of an Eighth Amendment claim. This holding absolves jail authorities of responsibility for features of their jails which they know contribute substantially to detainee suicides. In my view, such willful indifference to the deaths of persons in state custody is antithetical to fundamental constitutional principles.
Moreover, the majority’s holding is unnecessary to resolve the controversy before the court. “The record is silent on the question of whether any County representative knew, prior to Harrell’s suicide, about any of the suicide attempts or suicides.” Ante, at 1538. Thus, plaintiffs failed to establish a jury question on whether the Commission exhibited deliberate indifference to a dangerous condition in the decedents’ cells.
For the reasons below, therefore, on the issue of the dangerous condition of confinement I respectfully concur in the court’s judgment only.
I.
A proper claim for damages under the Eighth Amendment requires proof of two distinct elements: a subjective component and an objective component. Hudson v. McMillian, — U.S. -, 112 S.Ct. 995, 999-1000, 117 L.Ed.2d 156 (1992); LaMarca v. Turner, 995 F.2d 1526, 1535 & n. 17 (11th Cir.1993). The subjective component asks whether the defendant had a sufficiently culpable state of mind so that his alleged wrongdoing amounted to punishment of the prisoner. The objective component tests whether that punishment is objectively harmful enough to violate the Constitution. Hudson, — U.S. at -, 112 S.Ct. at 999; Wilson v. Seiter, 501 U.S. -, —, 111 S.Ct. 2321, 2326, 2329, 115 L.Ed.2d 271 (1991). Each component raises a discrete issue which a reviewing court must consider separately.1
To evaluate the subjective component, the court assumes that the harm or risk about which the plaintiff complains is serious enough to transgress the Constitution. The only question is whether the defendant acted with an unconstitutionally culpable, or wanton, state of mind. The test for wantonness is whether the defendant exhibited deliberate indifference to the asserted harm or risk. See Wilson, 501 U.S. at -, 111 S.Ct. at 2327.
To establish deliberate indifference, “plaintiff must prove that the [defendant] possessed knowledge both of the infirm condition and of the means to cure that condition, so that a conscious, culpable refusal to prevent the harm can be inferred from the *1542defendant’s failure to prevent it.” LaMarca, 995 F.2d at 1536 (quotation omitted). With a municipal defendant, this knowledge must be so pervasive that the refusal to prevent harm rises to the level of a custom or policy of depriving inmates of their constitutional rights. See, e.g., City of Oklahoma City v. Tuttle, 471 U.S. 808, 817, 105 S.Ct. 2427, 2433, 85 L.Ed.2d 791 (1985). In this case, therefore, plaintiffs had to present evidence that the Commission was “aware of the number of suicides in the [county] lockup[ ] and of the alternatives for preventing them, but either deliberately chose not to pursue these alternatives or acquiesced in a longstanding policy or custom of action in this regard.” Simmons v. City of Philadelphia, 947 F.2d 1042, 1064 (3d Cir.1991) (Becker, J.), cert. denied, — U.S. -, 112 S.Ct. 1671, 118 L.Ed.2d 391 (1992).
The record does not indicate that any member of the Commission had actual knowledge prior to the deaths of Tittle and Harrell that inmates were attempting suicide at a frightening rate, much less that the horizontal pipes had become their suicide-tool of choice. Although the record shows that Sheriff Melvin Bailey informed Commission members about an acute suicide problem and the close causal connection between that problem and the horizontal pipes, that correspondence began after Harrell’s suicide in February 1989.2 Thus plaintiffs failed to establish a jury question on whether the Commission was deliberately indifferent to Tittle’s and Harrell’s rights. As such, the district court did not err when it granted summary judgment in favor of the Commission.
II.
Plaintiffs’ failure to create a jury question on the subjective component of then- claims should obviate the need for the court to address the more difficult issue of constitutional law presented in this case — whether jail authorities’ failure to remove from inmates’ cells items they know invite and facilitate suicide is sufficiently harmful to violate the Eighth Amendment’s objective component. See Superintendent, Massachusetts Corr. Inst. v. Hill, 472 U.S. 445, 450, 105 S.Ct. 2768, 2771, 86 L.Ed.2d 356 (1985) (“[W]e will not address [a] constitutional question unless it is necessary to the resolution of the case before the Court.”). Nevertheless, the majority hinges its judgment on this unessential constitutional question, holding that the failure to remove known implements of suicide never offends the Eighth Amendment absent deliberate indifference to an individual inmate’s suicidal tendencies. Because I believe that the majority’s conclusion on this point is seriously in error, I am impelled also to discuss the objective component of plaintiffs’ claims.
A.
Plaintiffs in jail suicide cases typically allege that the decedent was suicidal while in the defendants’ custody and that the defendants exhibited deliberate indifference to the decedent’s serious need for anti-suicide intervention. See, e.g., Hardin v. Hayes, 957 F.2d 845, 846, 851 (11th Cir.1992); Murphy v. Lane, 833 F.2d 106, 107 (7th Cir.1987). The logical rule in these cases is that, to be liable, the defendants must have ignored the decedent’s suicidal manifestations. Here, however, plaintiffs claim that the defendants were deliberately indifferent not only to the decedents’ psychological needs but to a particular, dangerous physical condition of their confinement, a condition wholly within the defendants’ control. Rather than evaluate plaintiffs’ distinct constitutional claims pursuant to the Supreme Court’s settled Eighth Amendment framework, the majority simply files them under the overbroad heading of “jail suicide cases.” It then applies to those claims the rule applicable in the typical jail suicide case: that to prevail, the plaintiff *1543must show that the defendants were deliberately indifferent to the individual’s likelihood of committing suicide. In my view, separate analysis of plaintiffs’ claims leads to the conclusion that the Eighth Amendment is in fact implicated by dangerous conditions of confinement that entice and facilitate the commission, of suicide, regardless of whether the inmate manifested suicidal tendencies.
B.
To evaluate the objective component of an Eighth Amendment claim we assume the defendant exhibited deliberate indifference to the risk about which the plaintiff complains. The narrow question is: Does exposing detainees to such a risk violate contemporary standards of decency? Helling v. McKinney, — U.S. -, -, 113 S.Ct. 2475, 2482, 125 L.Ed.2d 22 (1993).
The right to safe confinement “constitutes a ‘historic liberty interest,’ ” guaranteed by the Constitution. Youngberg v. Romeo, 457 U.S. 307, 315, 102 S.Ct. 2452, 2458, 73 L.Ed.2d 28 (1982) (quoting Ingraham v. Wright, 430 U.S. 651, 673, 97 S.Ct. 1401, 1413, 51 L.Ed.2d 711 (1977)). Thus the Supreme Court has held that dangerous prison conditions may satisfy the objective component of an Eighth Amendment claim. E.g., Helling, — U.S. at -, 113 S.Ct. at 2480; see LaMarca, 995 F.2d at 1535. This is true even though the harm the conditions cause will occur only in the future. See Helling, — U.S. at -, 113 S.Ct. at 2480. Nor does it matter that some inmates may not be affected by the condition, and that the harm is thus, in a sense, only potential harm. The Court has found an Eighth Amendment violation “even though it was not alleged that the likely harm would occur immediately and even though the possible infection might not affect all of those exposed.” Helling, — U.S. at -, 113 S.Ct. at 2480 (citing Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569, 57 L.Ed.2d 522 (1978)).
The essence of a dangerous-condition claim is the defendant’s failure to furnish “[r]ea-sonable safety,” which the Court has held to be a “basic human need[ ].” E.g., DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189, 200, 109 S.Ct. 998, 1005, 103 L.Ed.2d 249 (1989). Jail authorities fail to provide for the reasonable safety of inmates when they ignore a strong likelihood that a condition of confinement will contribute substantially to serious injury. See, e.g., Manarite v. City of Springfield, 957 F.2d 953, 956 (1st Cir.) (holding that strong likelihood, not mere possibility, that harm will occur is required), cert. denied, — U.S. -, 113 S.Ct. 113, 121 L.Ed.2d 70 (1992). A strong likelihood may be shown by evidence that harm or injury which is attributable to a jail condition frequently has recurred.
The alleged wrongdoing in this case is the county’s failure to remove from its jail cells a convenient and inviting tool for committing suicide. In my opinion, this failure would be sufficiently harmful to transgress the Eighth Amendment. The legal literature is filled with tragic proof that incarceration often is followed by attempted and successful suicides.3 Because “[sjuicide is a real threat in the custodial environment,” Rhyne v. Henderson County, 973 F.2d 386, 396 (5th Cir.1992) (Goldberg, J., concurring), it is inconsistent with the “basic human need” of reasonable safety knowingly to furnish detainees with items it has been shown they are substantially likely to use to commit suicide — whether those items be razor blades, nooses, or horizontal pipes. Of course, authorities may not know when they build a jail that certain of its features provide inmates *1544with a convenient and enticing means of committing suicide. But that fact is relevant only to the issue of deliberate indifference— to the subjective component of an Eighth Amendment claim. As for the objective component, if and when the authorities discover a nexus between their jails and inmate suicides — when, for example, they become aware that several suicides have occurred— they must, in my view, take appropriate steps to remedy the problem. “Contemporary standards of decency require no less.” Helling, — U.S. at -, 113 S.Ct. at 2480-81.4
The present ease illustrates a situation in which inmates were substantially likely to use a county-provided tool to commit suicide.5 From October 20, 1987 to December 29, 1989, fifty-seven suicide attempts and four suicides occurred in the Jefferson County Jail.6 All four deaths and twenty-nine of the attempts were accomplished by hanging,7 most from the horizontal pipes in the inmates’ cells. A prison expert opined that the horizontal bar was “an open invitation to anyone considering suicide.” 8 From this evidence a jury could find that the pipes were sufficiently dangerous to overstep the Eighth Amendment’s objective boundaries. Thus I believe that the majority errs when it holds that the only harm actionable in jail suicide cases is the disregard of a particular inmate’s suicidal tendencies.
C.
The majority’s holding is based entirely upon four Eleventh Circuit cases which declare that defendants “cannot be liable under § 1983 for the suicide of a person ‘who never had threatened or attempted suicide and who had never been considered a suicide risk.’ ” Schmelz v. Monroe County, 954 F.2d 1540, 1545 (11th Cir.1992) (quoting Edwards v. Gilbert, 867 F.2d 1271, 1277 (11th Cir.1989)); accord Popham v. City of Talladega, 908 F.2d 1561, 1564 (11th Cir.1990); Wright v. Wagner, 641 F.2d 239, 242 (5th Cir. Unit A March 1981).9 But those cases are inappo-site. Unlike today’s plaintiffs, the plaintiffs there did not allege that the defendants ignored a dangerous condition of confinement which aided and abetted their decedents’ suicides. See, e.g., Edwards, 867 F.2d at 1276 (involving claim that jailers failed to “prevent” victim’s suicide). Consequently, those cases tell us nothing about whether dangerous jail conditions that facilitate inmate suicides are sufficiently harmful to violate the objective component of the Eighth Amendment. To be sure, the cases’ sweeping statements purport to apply in all “jail suicide cases.” As to those cases in which the plaintiff alleges a dangerous condition of confinement, however, those statements are mere dicta. See United States v. Hogan, 986 F.2d 1364, 1372 (11th Cir.1993).
There are good reasons to treat the claims presented in the instant case differently from the claims in the cases the majority cites, and to hold that a dangerous-condition claim may lie when an inmate commits suicide notwithstanding the defendant’s lack of knowledge that the particular inmate was suicide prone. Most important, the two claims stem from different theories of constitutional liability, each recognized by the Supreme Court. The claims raised in the majority’s cases derive from Estelle v. Gamble, 429 U.S. 97, 110-11, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976), which held that jail authorities may not ignore an inmate’s serious medical needs. See, e.g., Popham, 908 F.2d at 1563. The claims presented here, in contrast, are more analogous to those recognized in Wilson v. Seiter and Helling v. McKinney. In those cases *1545the Court held that the Eighth Amendment forbids jail authorities to exhibit deliberate indifference to a dangerous prison condition. See, e.g., Helling, — U.S. at -, 113 S.Ct. at 2480 (citing Wilson, 501 U.S. at -, 111 S.Ct. at 2327). In the cases cited by the majority, it was alleged that the defendants failed merely to prevent the victim’s suicide, by ignoring the decedent’s mental problems. In dangerous-condition cases, the defendants play a broader and more ajfirmative role: supplying an instrument with which the inmate can take his own life, in addition to ignoring the existence of that condition.
Undérstanding that a jail suicide case may be more analogous to a condition-of-confinement case than a deprivation-of-medical-needs case is crucial to a court’s analysis of the issue raised by the instant action. This court recently has held that deliberate indifference to a particular inmate’s risk is not necessary to establish a condition-of-confinement claim. In LaMarca v. Turner, “[t]he plaintiffs [did] not argue that [defendant] knew of specific threats to their safety. Rather, they argue[d] that [defendant] failed to ensure their protection from the general danger arising from a prison environment that both stimulated and condoned violence.” 995 F.2d at 1535 (emphasis added). The court held that although this theory of liability creates substantial obstacles to plaintiffs’ claims, those obstacles are “not insurmountable.” Id. Today’s majority, to the contrary, holds that the failure to show that the defendants knew a dangerous condition posed a specific threat to a particular inmate is fatal to a jail suicide claim; the general danger emanating from a condition that facilitates suicide is never sufficient to establish liability. Today’s opinion thus stands in direct conflict with the holding in LaMarca.
The jail suicide situation is somewhat different from other dangerous-condition cases in that the condition causes injury only in conjunction with a psychological predisposition personal to the detainee. This distinction, however, does not by itself render the furnishing of suicide tools less objectively harmful for constitutional purposes. Even in ordinary condition-of-confinement cases inmates suffer differently, or not at all, based on their individual characteristics and susceptibilities. In Helling, for example, the Court held that the presence of environmental tobacco smoke might constitute an unconstitutional condition of confinement. Yet some inmates are affected by smoke more than others. Furthermore, it is well established that an individual in custody has a right to medical care even if his injuries were self-inflicted. E.g., Edwards, 867 F.2d at 1276. If a municipality must treat self-inflicted injuries after the fact, then a fortiori it may not assist inmates who may have a propensity to injure themselves by knowingly giving them the tools with which to take their own lives. The Supreme Court has held that not every inmate exposed to a dangerous condition must suffer injury for the condition to violate the Eighth Amendment. See Helling, — U.S. at -, 113 S.Ct. at 2480. Hence, it is not an absolute bar to an Eighth Amendment claim that only those inmates with psychological problems will be injured by the presence in their cells of tempting instruments of suicide. A risk is harmful enough to transgress the Eighth Amendment’s objective limits when a strong likelihood exists that a constitutionally intolerable number of deaths will occur in the county’s jail.
The majority’s reasoning would permit the county to equip its jail cells forever with implements of suicide, fully immunized from liability, regardless of the number of suicides that actually occur.10 In a similar Third Circuit case Judge Becker recently wrote:
[I]t is constitutionally untenable that the City could, without preventive measures, permit 200 individuals to kill themselves each and every year while in temporary police detention for the minor infraction of public intoxication. This is not to say that it would be constitutionally impermissible for the City, as a result of costs or other *1546factors relating to a legitimate countervailing governmental interest, to tolerate some relatively smaller number of yearly suicides. I simply emphasize that an exclusive focus on probabilities of individual harm masks the reality that, across the entire group of intoxicated detainees, a predictable number of actual individuals will kill themselves each year as a result of suicidal tendencies that have not been attended to — and that individual probabilities therefore are a misleading measure of the totality of the constitutional injury suffered by the paHicular group.
Simmons, 947 F.2d at 1070-71 (emphasis added).
The same is true here. If the authority responsible for maintaining safe jail conditions knows that inmates are using a particular feature of the jail to commit suicide time after time, the Constitution demands corrective action, absent overriding, legitimate governmental interests. The majority’s per se rule that deliberate indifference to the particular inmate’s suicidal tendencies is required to make out an Eighth Amendment violation is insupportable.11
III.
[Wjhen the State takes a person into its custody and holds him there against his will, the Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and general well being.... The rationale for this principle is simple enough: when the State by the affirmative exercise of its power so restrains an individual’s liberty that it renders him unable to care for himself, and at the same time fails to provide for his basic human needs — e.g., food, clothing, shelter, medical care, and reasonable safety — it transgresses the substantive limits on state action set by the Eighth Amendment. ...
DeShaney, 489 U.S. at 199-200, 109 S.Ct. at 1005-06 (emphasis added). In my view, the majority’s holding regarding the horizontal pipes undermines these cardinal principles. I would hold that a plaintiff may establish a claim under the Eighth Amendment by showing that the defendant furnished the decedent with an accessible and inviting instrument of suicide; that inmates used the tool with sufficient frequency, thereby demonstrating that it was unreasonably dangerous; and that the defendant exhibited deliberate indifference to the existence of the dangerous condition. Accordingly, on the issue of the dangerous condition I concur in the court’s judgment only.

. In addition, for liability under 42 U.S.C. § 1983, the plaintiff must show “an affirmative causal connection between the actions taken by a particular person 'under color of state law’ and the constitutional deprivation.” LaMarca, 995 F.2d at 1538 (quotation and citation omitted). The Commission does not dispute that such a connection exists between the county's maintenance of its jail cells and the alleged deprivations in this case.


. Harrell died on February 19, 1989. The earliest correspondence in the record is a February 22, 1989 letter from Sheriff Bailey to County Commissioner John Katopodis. Bailey wrote the letter in response to a February 20, 1989 letter from the commissioner to the sheriff asking what could be done to address the suicide problem. Although the February 20 letter might indicate that the Commission knew about the problem prior to Harrell’s death, it is not in the record. Consequently, we do not know its precise contents or whether it would have revealed an earlier awareness about the suicides and the horizontal pipes' connection to them.


. See, e.g., Hudson v. Palmer, 468 U.S. 517, 526, 104 S.Ct. 3194, 3200, 82 L.Ed.2d 393 (1984) (citing statistics including 125 suicides in federal prisons in one and one-half years during 1981— 82); Rhyne v. Henderson County, 973 F.2d 386, 388 (5th Cir.1992) (jail suicide case); Bowen v. City of Manchester, 966 F.2d 13, 15 (1st Cir.1992) (same); Schmelz v. Monroe County, 954 F.2d 1540, 1545 (11th Cir.1992) (same); Barber v. City of Salem, 953 F.2d 232, 233 (6th Cir.1992) (same); Rellergert v. Cape Girardeau County, 924 F.2d 794, 797 (8th Cir.1991) (same); Buffington v. Baltimore County, 913 F.2d 113, 116 (4th Cir.1990) (same), cert. denied, 499 U.S. 906, 111 S.Ct. 1106, 113 L.Ed.2d 216 (1991); Nat'l Center on Institutions & Alternatives, And Darkness Closes In ... National Study of Jail Suicides ii (1981) (reporting 419 suicides in U.S. jails in 1979), cited in Charles M. Holt, Note, Sheriff's Liability for Prisoner Suicide: Helmly v. Bebber, 64 N.C.L.Rev. 1520, 1520 n. 1 (1986).


. This is not to say that the authorities always must remove the offending condition. They simply must take "appropriate steps.” Those measures may fall short of complete removal when sufficient, legitimate countervailing governmental interests exist.


. Or, at least, the evidence was sufficient for a reasonable jury to so find.


. R.2-101, Plf. exh. 9.


. Id.


. R.2-98, exh. 1(a), at 2 (affidavit of Gordon C. Kamka, Jail Specialist, West Virginia Supreme Court of Appeals).


. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as circuit precedent all decisions of the former Fifth Circuit rendered prior to October 1, 1981.


. True, a plaintiff still could prevail if the defendants acted with deliberate indifference to his decedent's suicidal tendencies. But the reality is that many inmates attempt to kill themselves, and many succeed, without manifesting to their jailers any suicidal intentions. If the defendants are aware of this fact and choose to do nothing about it, they should be liable for their recalcitrance under the Eighth and Fourteenth Amendments.


. The majority attempts to distinguish Simmons by declaring that
[w]e do not, in this case, decide whether a governmental entity may be liable for its deliberate indifference to a group of individuals who arc potentially suicidal because the case before us does not present that circumstance. The plaintiffs’ evidence of prior suicides and attempts in the Jefferson County Jail is insufficient to require the County to presume that all persons' imprisoned there arc substantially likely to attempt suicide.
Ante, at 1544 n. 6. In the first place, Simmons did not involve an allegation of deliberate indifference to a group of individuals. Like this case, Simmons involved the claims of the personal representative of the estate of an individual who hanged himself in a municipal lockup. 947 F.2d at 1048. The reference to the "injury suffered by the particular group” merely reflects the fact that a condition-of-confinement claim is, by its very nature, an allegation of harm to a group of inmates. Most “conditions” apply generally to members of the jail population; they are not deprivations targeted at a particular detainee. To evaluate the dangerousness of a condition it is proper to consider the harm experienced by the group exposed to it. As for the majority’s statement that the evidence is insufficient to presume that all Jefferson County inmates are substantially likely to attempt suicide, suffice it to reiterate that the Eighth Amendment’s proscriptions are not limited to such a circumstance. As discussed above, the Supreme Court has squarely rejected the notion that all inmates exposed to a condition must be likely to suffer injury from it for the condition to be sufficiently dangerous to implicate the Eighth Amendment.
The Commission asserts in effect that imposing liability when the defendants did not know about the particular inmate’s suicidal tendencies would be tantamount to requiring "suicide proof” jails. This is wrong. At most it would require making a few modest changes in cell design to remedy a defect that has been shown over and over to provide a convenient tool for committing suicide.